     Case 3:18-cv-00161-N Document 100 Filed 04/24/20          Page 1 of 1 PageID 4740



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ESCORT INC.,

         Plaintiff,
                                                      CIVIL ACTION NO.: 3:18-cv-00161-N
v.
                                                                 PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                           JURY TRIAL DEMANDED
         Defendant.




                                   CERTIFICATE OF SERVICE

         I hereby certify that the on April 23, 2020, Defendant Uniden America Corporation’s

Appendix in Support of its Motion to Strike Portions of Philip Green’s Expert Report was filed

electronically in compliance with Local Rule CV-5(a). I hereby certify that I have served all

counsel who are deemed to have consented to electronic service or by another manner authorized

by Federal Rules of Civil Procedure 5(b)(2).



                                                  /s/ David B. Conrad
                                                  David B. Conrad
